Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James C. Edwards on 1/28/2021.

The application has been amended as follows: 

1. Method for processing and analyzing forensic video data using a computer program, the method comprising the steps of: recording a plurality of forensic video data comprising visible scene data; 
providing supplementary data related to the recorded plurality of forensic video data, including providing data on an event having occurred, wherein the data includes at least one selected from the group of (i) a time of the event and (ii) a location of the event; 
assigning priority levels to the plurality of forensic video data based on the event data by assigning a higher priority to visible scene data covering the event and a lower priority level to visible scene data not covering the event; 

analyzing the plurality of forensic video data by the computer program using the supplementary data comprising selecting forensic video data covering at least one selected from the group of the location of the event and the time of the event, wherein analyzing comprises analyzing the visible scene data and supplementary data to provide a user of the computer program suggestions for text content relevant for describing each of a plurality of scenes within the forensic video data, wherein the suggestions for text content comprise textual content extracted from both the visible scene data and the supplementary data and, in response to the user approving the suggested text content or editing the suggested text content, creating a plurality of text files from at least the suggested or edited text content, each text file associated with a scene within the forensic video data, the text file including a listing of (i) tags, (ii) identified objects and (iii) hyperlinks pointing to positions in the forensic video data related to at least one selected from the group consisting of the tags and the identified objects; and   displaying a part of the forensic video data, the displayed part being based on a result of the analyzing step, wherein the video data is processed in an order of descending priority, where the priority is descending with at least one selected from the group of (i) increasing temporal distance to the event and (ii) increasing spatial distance to the event.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R SMITH/Examiner, Art Unit 2484
/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484